UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 00-4698
WILLIAM CORREY TALLEY, a/k/a Rat
Rat,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Eastern District of North Carolina, at Fayetteville.
              Terrence W. Boyle, Chief District Judge.
                             (CR-94-65)

                      Submitted: April 27, 2001

                       Decided: May 24, 2001

   Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Joseph B. Gilbert, MCNEIL & GILBERT, Jacksonville, North Caro-
lina, for Appellant. Janice McKenzie Cole, United States Attorney,
Anne M. Hayes, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.
2                      UNITED STATES v. TALLEY
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   William Correy Talley appeals the imposition of a 360-month sen-
tence at his resentencing hearing, following his conviction after a jury
trial for conspiracy to distribute and to possess with intent to distrib-
ute cocaine base.* Talley’s attorney has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), raising the issue of
whether Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348
(2000), requires that Talley’s sentence be vacated, but stating that, in
his view, there are no meritorious issues for appeal. Talley has filed
a pro se supplemental brief also contending that Apprendi invalidates
his sentence.

   Under Apprendi, any fact, other than a prior conviction, that
increases the maximum penalty for a crime is an element of the
offense and, as such, must be charged in the indictment, submitted to
a jury, and proven beyond a reasonable doubt. 120 S. Ct. at 2362-63.
Talley was indicted for a drug conspiracy. For this offense, 21
U.S.C.A. § 841(b)(1)(C) (West 1999) provides a sentencing range of
up to twenty years imprisonment when the drug amount is less than
those amounts specified in 21 U.S.C.A. § 841(b)(1)(A), (B) (West
1999) (providing for maximum sentences of forty years for five to
fifty grams of cocaine base and life for over fifty grams). Other cir-
cuits have held that, when the sentence is above the twenty years pre-
scribed in § 841(b)(1)(C), the amount of drugs must be treated as an
element of the offense, generally by being charged in the indictment
and found beyond a reasonable doubt by a jury. See, e.g., United
States v. Baltas, 236 F.3d 27, 40-41 (1st Cir. 2001); United States v.

   *When Talley initially appealed his conviction and life sentence, we
affirmed his conviction but remanded for further findings on drug quan-
tity. On remand, the district court made further factual findings and
imposed a 360-month sentence.
                       UNITED STATES v. TALLEY                         3
Nance, 236 F.3d 820, 825 (7th Cir. 2000); United States v. Jones, 235
F. 3d 1231, 1235-36 (10th Cir. 2000).

   Talley was charged in the indictment with conspiracy to distribute
and to possess with intent to distribute in excess of twenty-five kilo-
grams of cocaine base. The parties disagree as to whether the drug
amount was presented to the jury and found beyond a reasonable
doubt. Assuming, without deciding, that drug quantity must be found
beyond a reasonable doubt and that the question was not presented to
the jury, Talley’s sentence of 360 months (thirty years) imprisonment,
which exceeded the statutory maximum of twenty years for under five
grams of cocaine base, violated the dictates of Apprendi.

   Nonetheless, because he failed to object below, Talley must show
that the district court’s failure to submit the question to the jury was
plain error. See United States v. Strickland, ___ U.S. ___, 2001 WL
320887, *5 (4th Cir. Apr. 3, 2001). Under plain error analysis, the
defendant bears the burden of showing that the jury would not have
returned a guilty verdict if the drug quantity in question had been sub-
mitted to the jury. Id. There was overwhelming evidence at trial that
Talley trafficked in large quantities of crack cocaine. As just one
example, Ronald Jerome Perkins testified that Talley sold from three
to seven $1000 packs, each consisting of ten grams of crack cocaine,
on a daily basis for several years. At that rate, it would conservatively
take Talley only eighty-five days (about three months) to sell twenty-
five kilograms of crack cocaine. The evidence also showed that Tal-
ley was involved in a crack cocaine conspiracy for over four years.
Perkins is merely representative of the other witnesses who testified
at Talley’s trial, and our close review of the record convinces us that
the Government proved, beyond a reasonable doubt, that Talley dealt
with far more than twenty-five kilograms of crack cocaine.

   In addition, Talley did not make drug quantity an issue at trial. He
presented no evidence tending to establish the quantity of cocaine
base involved in the conspiracy. Instead, he argued that he had no
involvement at all in the cocaine business. Thus, any error in failing
to present the drug quantity to the jury was harmless, as it is clear,
beyond a reasonable doubt, that the jury would have returned the
same verdict had there been no error.
4                      UNITED STATES v. TALLEY
   In accordance with Anders, we have reviewed the entire record in
this case and have found no meritorious grounds for appeal. We,
therefore, affirm Talley’s sentence. This court requires that counsel
inform his client, in writing, of his right to petition the Supreme Court
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such a petition would be
frivolous, then counsel may move in this court for leave to withdraw
from representation. Counsel’s motion must state that a copy thereof
was served on the client. We dispense with oral argument, because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

                                                            AFFIRMED